Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal combustion engine with propeller, control circuitry, local control circuitry, and electrical connectors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 7-9 are objected to because of the following informalities:  
In claim 1 para 3, “…jettison the at last one pod…” should read “…jettison the at least one pod…”.
In claim 1 para 5, “…jettison the pod.” should read “…jettison the at least one pod.”.
In claim 7 line 2, “…the pod.” should read “…the pods.”
In claim 8, “… one of more of the pods.” should read “… one or more of the pods.”
In claim 9, “…an internal combustion engine with propeller which is enabled to be stopped and feathered with pods powering motors with propellers in operation.” should read “…an internal combustion engine with propeller, which is enabled to be stopped and feathered, and pods powering motors with propellers in operation.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear if the limitation “pods” are the part of “at least one pod” as recited in claim 1 or different. For the examination purpose “pods” of claim 5 will be considered to be a part of “at least one pod” of claim 1.
Claims 6-9 are rejected as being dependent upon a rejected base claim 5.
In claim 8, it is unclear if “an electrically-powered motor” is a part of “at least one electrically-powered propulsion unit” recited in claim 1 or different. For the examination purpose “an electrically-powered motor” will be considered as a part of “at least one electrically-powered propulsion unit”.
In claim 9, it is unclear if the limitation “pods” is the same “pods” as claimed in claim 5 or different. For the examination purpose they would be considered to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet (US 2017/0217587) in view of Daly (US 9,957,045).
	Regarding claim 1, Goelet ‘587 teaches (figures 4A-4C) an aircraft/vehicle (10) comprising:
a frame (vehicle is built in a frame);
at least one electrically-powered propulsion unit (40)  providing motive power for levitation and translation of the aircraft (Para 0036, 0037);
at least one pod/ UAV (400), mounted by a physical interface/ connecting mechanism (420) to the frame, the physical interface operable to detach and jettison the at least one pod (Para 0051),
but it is silent about
at least one pod/ UAV comprising a battery, and comprising electrical connectors coupling the battery in the mounted pod to the at least one electrically-powered propulsion unit; and
control circuitry operable to manage power from the battery to the electrically-powered propulsion unit, and to jettison the pod.
However, Daly ‘045 teaches (figures 1-10) top drone/aircraft (4) with motors coupled to the bottom drone/pod (2) wherein each drone has an independent control system (38, 40) for independent flight and includes a power modules/control circuitry that monitors batteries, provides power to all other system components, including motors, and share battery power between drones.  (Col. 2 Lines 4-5; Col. 3 Lines 33-42, 56-67; Col. 4 Lines 1-11; Col. 5 Lines 60-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goelet ‘587 to incorporate the teachings of Daly ‘045 to configure at least one pod/ UAV comprising a battery, and comprising electrical connectors coupling the battery in the mounted pod to the at least one electrically-powered propulsion unit and control circuitry operable to manage power from the battery to the electrically-powered propulsion unit, and to jettison the pod. One of ordinary skill in art would recognize that doing so would enhance performance by effectively managing power from the battery.
Regarding claim 2, modified Goelet ‘587 teaches (figures 4A-4C) the aircraft/vehicle (10) wherein the at least one pod/ UAV comprises, in addition to the battery, local control circuitry, an electric motor, and a propeller coupled to the motor such that, when motor operates, the propeller spins (Para 0056).
Regarding claim 5, modified Goelet ‘587 teaches (figures 4A-4C) the aircraft/vehicle (10) wherein the aircraft is a fixed-wing aircraft, and pods are mounted beneath wings (30s) of the aircraft (clearly seen in figure 4A).
Regarding claim 7, modified Goelet ‘587 teaches (figures 4A-4C) the aircraft/vehicle (10) of claim 6 but it silent about the pods further comprising each a parachute controllable to deploy following jettisoning the pods.
However, Goelet ‘587 (embodiment figure 7) teaches a missile (710) powered by a motor (740) comprising a landing apparatus/parachute (Para 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goelet ‘587 to configure the pods further comprising each a parachute controllable to deploy following jettisoning the pod. One of ordinary skill in art would recognize that doing so would  assist pods during landing on the ground (Para 0071).
Regarding claim 8, modified Goelet ‘587 teaches (figures 4A-4C) the aircraft/vehicle (10) wherein the fixed-wing aircraft further comprises an electrically-powered motor with propeller separate from the pods, powered from one or more of the pods (electrically-powered propulsion unit (40) comprises a motor).
Claims 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet (US 2017/0217587) in view of Daly (US 9,957,045) as applied to claims 2, 2 and 5 above respectively, and further in view of Vondrell et al. (US 2018/0065741).
Regarding claims 3-4, modified Goelet ‘587 teaches (figures 4A-4C) the aircraft/vehicle (10) of claim 2 but it is silent about the propeller enabled to fold into a volume having an axis co-linear with an axis of motor and the propeller enabled to vary pitch.
However, Vondrell et al. ‘741 teaches (figures 1-10) an aircraft (10) with unducted electric fan (72) comprising foldable propeller/blade (76), whose axis is co-linear with an axis of motor (86) (clearly seen in figures 5 and 10), capable of varying pitch (Para 0042, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goelet ‘587 to incorporate the teachings of Vondrell et al. ‘741 to configure the propeller enabled to fold into a volume having an axis co-linear with an axis of motor and the propeller enabled to vary pitch. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties during flight.
Regarding claim 6, modified Goelet ‘587 teaches (figures 4A-4C) the aircraft/vehicle (10) wherein the pods mounted beneath the wings comprise controls (460), motors, and propellers, and are manageable through the control circuitry, individually, to start and stop the motors, and to jettison the pods (Para 0056),
but it is silent about the pods comprising control circuitry to fold the propellers.
However, Vondrell et al. ‘741 teaches (figures 1-10) an aircraft (10) with unducted electric fan (72) comprising foldable propeller/blade (76) (Para 0063; aircraft control folds propeller blades).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goelet ‘587 to incorporate the teachings of Vondrell et al. ‘741 to configure the pods comprising control circuitry to fold the propellers. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties during flight.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet (US 2017/0217587) in view of Daly (US 9,957,045) as applied to claim 5 above, and further in view of Olson (US 8,308,142).
 Regarding claim 9, modified Goelet ‘587 teaches (figures 4A-4C) the aircraft/vehicle (10) wherein the fixed-wing aircraft further comprises an internal combustion/jet engine (40) with propeller and pods powering motors with propellers in operation (Para 0036; for the consideration of claim 9, the "at least one electrically-powered propulsion unit" of claim 1 is alternatively considered as propulsion assembly (485), which is considered capable of performing the function of providing motive power for levitation and translation of the aircraft (Para 0056)),
but it is silent about propeller which is enabled to be stopped and feathered.
However, Olson ‘142 teaches an aircraft with two-bladed propeller that could be locked in a feathered (Col. 4 Lines 24-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goelet ‘587 to incorporate the teachings of Olson ‘142 to configure propeller which is enabled to be stopped and feathered. One of ordinary skill in art would recognize that doing so would  enhance horizontal flights.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647